--------------------------------------------------------------------------------


Maxus Realty Trust, Inc.
104 Armour Road
North Kansas City, Missouri 64116


September 8, 2006


Dear Shareholder:


On Tuesday, September 5, 2006, The Board of Trustees of Maxus Realty Trust, Inc.
(the “Trust”) approved amendments to the Trust’s First Amended Optional Stock
Dividend Plan (as amended, the “Plan”). A copy of the Plan (with the amendments)
is enclosed with this letter. The Plan requires that it may be amended by the
Trust and the Plan agent at any time by mailing to each participant a notice at
least 30 days prior to the effective date of the amendments.


The amendments to the Plan provide that each participant holding less than at
least one full share of the Trust’s stock will be deemed no longer to be a
participant in the Plan, and the Trust will pay in cash the value of any such
fractional Share held in such Participant’s account in exchange for automatic
cancellation of the fractional share. Each such participant will receive from
the Trust the average market price of a share of the Trust’s stock (the “Average
Market Price”) on the date such fractional shares are sold for the participant
for the cancellation of such fractional share. The Average Market Price on such
date will be the average of the closing prices of a round lot of the Trust’s
shares traded on the principal securities market (“Market”) on which the shares
are traded (as determined by the Trust) (i) on the last eighteen Market trading
days, ending on the Market trading day immediately preceding the date such
participant holds less than one share (or the effective date of the amendments
if such participant holds less than one share on the effective date of the
amendments) or (ii) in the event there were fewer than three days of those
eighteen days on which at least a round lot of the Trust’s shares was traded, on
the last three Market trading days immediately preceding the date such
participant holds less than one share (or the effective date of the amendments
if such participant holds less than one share on the effective date of the
amendments) on which at least a round lot of shares was traded.


Participants may terminate participation in the Plan by (i) completing and
sending AST the transaction request form attached to the bottom of the
Participant’s statement of account, (ii) visiting AST’s website at
www.amstock.com or (iii) calling visiting AST’s toll-free number
(1-877-253-6845). To be effective for any dividend payment, such notice must be
received at least two business days prior to the payment date for such dividend
payment.


The amendments to the Plan will become effective on October 13, 2006. If you
would like to terminate your participation in the Plan prior to the
effectiveness of the amendments, please send notice of your termination to AST
at the following address: American Stock Transfer & Trust Company, P.O. Box 922,
Wall Street Station, New York, New York 10269-0560. If you have any questions
concerning the Plan, please contact AST toll free at 1-877-253-6845 or visit
AST’s website at www.amstock.com.


Sincerely,


/s/ David L. Johnson
David L. Johnson
Chairman of the Board, President and
Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 


SECOND AMENDED OPTIONAL STOCK DIVIDEND PLAN


1.  Participants: Agency; Application of Cash Dividends and Voluntary
Contributions. As Agent for participating Shareholders (the “Participants”) in
this Second Amended Optional Stock Dividend Plan (the “Plan”), formerly known as
the Dividend Reinvestment Plan, American Stock Transfer & Trust Company (“AST”)
will receive all dividends paid on the Shares of Common Stock, par value $1.00
(the “Shares”), of Maxus Realty Trust, Inc. (formerly Nooney Realty Trust, Inc.)
(the “Trust”) held by each Participant (“Participant’s Shares”), including
dividends paid on any full or fractional Shares acquired under the Plan.


In order to become a Participant, a Shareholder of the Trust must elect to
participate in the Plan and be accepted by the Trust.


On each cash dividend payment date for the Participant’s Shares, the Corporation
will issue and deliver to AST on behalf of Participants, after deduction of any
applicable withholding tax, the number of Shares distributed as stock dividends,
computed in the manner described below. Such additional Shares will, in turn, be
entitled to the benefit of subsequent stock dividends under the Plan.


Each Participant’s account with AST will be credited with that number of Shares,
including fractions thereof computed to three decimal places, which is equal to
the aggregate cash dividends (after deduction of any applicable withholding tax)
which would otherwise be payable on such Participant’s Shares and on all Shares
held by AST under the Plan with respect to such Participant divided by the
applicable Average Market Price (as hereinafter defined).


The average market price (the “Average Market Price”) on any dividend payment
date will be the average of the closing prices of a round lot of Shares traded
on the principal securities market (“Market”) on which the Shares are traded (as
determined by the Trust) (i) on the last eighteen Market trading days, ending on
the Market trading day immediately preceding the applicable dividend payment
date for the Shares or (ii) in the event there were fewer than three days of
those eighteen days on which at least a round lot of Shares was traded, on the
last three Market trading days immediately preceding the applicable dividend
payment date for the Shares on which at least a round lot of Shares was traded.


Each Participant holding less than at least one full Share will be deemed no
longer to be a participant in the Plan, and the Trust will pay in cash the value
of any such fractional Share held in such Participant’s account in exchange for
automatic cancellation of the fractional Share. Each such Participant will
receive from the Trust the average market price of a Share (the “Average Market
Price”) on the date such fractional shares are sold for the participant for the
cancellation of such fractional Share; provided, however, the Average Market
Price on such date for purposes of the cash value of the fractional Share will
be the average of the closing prices of a round lot of the Shares traded on the
Market (i) on the last eighteen Market trading days, ending on the Market

 
1

--------------------------------------------------------------------------------

 

trading day immediately preceding the date such fractional shares are sold (or
the effective date of this paragraph if such Participant holds less than one
Share on the effective date of this paragraph) or (ii) in the event there were
fewer than three days of those eighteen days on which at least a round lot of
the Shares was traded, on the last three Market trading days immediately
preceding the date such Participant holds less than one Share (or the effective
date of this paragraph if such Participant holds less than one Share on the
effective date of this paragraph) on which at least a round lot of Shares was
traded. No additional charge will be incurred by each such Participant in
connection with the cancellation of a fractional Share.


2.  Risk of Market Price Fluctuations. Neither the Trust nor AST shall have any
responsibility or liability as to the value of the Trust’s Shares or any change
in the value of the Shares acquired for the Participants’ accounts.


3.  Proxy Matters. AST will distribute to Participants proxy solicitation
material received by it from the Trust which is attributable to Shares held in
the Plan. AST will vote any Shares that it holds for the account of a
participant in accordance with the Participant’s written instructions. If a
Participant gives a proxy to persons representing the Trust’s management
covering Shares registered in the Participant’s name, such proxy will be deemed
to be direction to AST to vote the full Shares in the Participant’s account in
like manner. If a Participant does not direct AST as to how the Shares should be
voted or does not give a proxy to persons representing the Trust’s management
covering these Shares, AST will vote said shares.


4.  Statements of Account. AST will mail to each Participant a statement of
account describing, among other things, (a) the number of additional Shares to
which such Participant became entitled by reason of the dividend payment, (b)
the calculation of the Average Market Price in connection with the dividend
payment and (c) as of a date following such dividend payment date, the total
number of Shares standing to the credit of such Participant in the Plan held for
the account of such Participant by AST as soon as practicable after each
dividend payment date (and also as soon as practicable after investment of funds
resulting from the sale of rights described in Paragraph 9). No Share
certificate will be issued to a Participant for Shares credited to an account
until the account is terminated, unless the Participant requests otherwise. Such
requests must be made by completing and sending AST the transaction request form
attached to the bottom of the Participant’s statement of account. No
certificates will be issued for fractional Shares.


5.  Administration Fees. Except for fees and brokerage commissions payable by
Participants upon termination of an account as described in Section 8 below,
Participants will pay no brokerage commissions in connection with Shares issued
under the Plan, and all administrative charges for the operations of the Plan by
AST will be paid by the Trust, except as provided in Paragraphs 4 and 8.

 
2

--------------------------------------------------------------------------------

 



6.  No Checks or Drafts. No Participant shall have any right to draw checks or
drafts against his or her account or to give instructions to the Trust or AST,
except as expressly provided herein.


7.  Income Taxes. It is understood that the election to receive stock dividends
does not relieve a Participant of any income tax which may be payable on such
dividends.


8.  Termination. A Participant may terminate an account at any time by (i)
completing and sending AST the transaction request form attached to the bottom
of the Participant’s statement of account, (ii) visiting AST’s website at or
(iii) calling AST’s toll-free number (1-877-253-6845). To be effective for any
dividend payment, such notice must be received at least two business days prior
to the payment date for such payment. The Trust may terminate a Participant’s
individual participation in the Plan, and the Trust may terminate the Plan
itself at any time by written notice mailed to a Participant, or to all
Participants, as the case may be, at the address or addresses shown on their
account or such more recent address as a Participant may have furnished to AST
or the Trust in writing.


Upon termination of the Plan, or upon termination of an individual participation
(except as provided below), AST will send to each Participant a certificate or
certificates evidencing the whole Shares of the Trust standing to such
Participant’s account and, as soon as is practicable, will pay in cash the value
of any fractional Shares standing to the credit of a Participant’s account based
on the Average Market Price prevailing on the last preceding dividend payment
date. A Participant who terminates his or her participation in the Plan may
either request AST to send a certificate or certificates for the full Shares in
the account, or may request that AST sell all or part of such Shares and deliver
the net proceeds, after deduction of any applicable brokerage commission, to the
Participant. In the absence of a specific request, AST will issue a certificate
for the full Shares and a check for the value of any fractional Share. A service
charge of $15.00, plus a brokerage commission of $0.10 per Share, will be
charged by AST to a Participant in connection with each termination of a
Participant’s individual participation in the Plan.


If a Participant disposes of all Shares registered on the books of the Trust in
his name and has not instructed AST as to the disposition of his Shares held in
the Plan, AST will, by written notice mailed to the Participant, determine from
the Participant the disposition to be made of the Shares in the Participant’s
account with AST. If AST does not receive instructions from the Participant in
such a case, it may, in its discretion, terminate the Participant’s further
participation in the Plan or continue to reinvest the dividends paid on the
Shares in the account until otherwise notified in writing.


9.  Stock Dividends; Rights Offerings. Any stock dividend or stock split
declared by the Trust on Shares held by AST for Participants will be credited to
the Participants’ accounts without charge. In the event that the Trust makes
available to its Shareholders the right to purchase additional Shares,
debentures or other securities, such rights accruing on the Shares held by AST
for Participants will be sold and the proceeds of the sale will be promptly
applied to the purchase of additional Shares of the Trust for the

 
3

--------------------------------------------------------------------------------

 

Participants’ accounts; provided that a Participant who wishes to exercise such
rights may, by written request received by AST prior to the record date for such
rights, obtain a certificate for the full Shares in the Participant’s account so
that such rights to purchase additional Shares accruing to those certificates
will flow directly to the Participant. If the Trust declares a stock dividend,
stock split or any corporate action, then the Trust reserves the right to either
curtail or suspend transaction processing until the completion of any stock
dividend, stock split or corporate action.


10.  Trust and AST Liabilities. Neither the Trust nor AST shall be liable
hereunder for any act done in good faith, or for any good faith omission to act,
including, without limitation, any claims of liability (i) arising out of
failure to terminate a Participant’s account upon such Participant’s death prior
to receipt of notice in writing of such death, and (ii) with respect to the time
and the prices at which Shares are issued or sold for a Participant’s account.


11.  Participant Change of Address; Notices. Each Participant agrees to notify
AST promptly in writing of any change of address. Notices to the Participant may
be given by letter addressed to the Participant at his or her last address of
record with AST.


12.  Amendment. This Plan may be amended or supplemented by an agreement between
AST and the Trust at any time, including but not limited to an amendment to the
Plan to substitute a new Bank to act as agent for the Participants, by mailing
an appropriate notice at least 30 days prior to the effective date thereof to
each Participant at his or her last address of record. Such amendment or
supplement shall be deemed to have been conclusively accepted by each
Participant, except by those Participants from whom AST receives written notice
of termination prior to the effective date thereof.


13.  Choice of Law. This Plan shall be governed by the laws of the State of
Missouri.
 
 
 
 
 
 
 
4